Benham, Judge.
Appellant was convicted of driving under the influence of alcohol and being an habitual violator and was given concurrent sentences of 12 months and five years. His attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising a point of law which he considered could arguably support an appeal. We are in agreement with counsel that the point raised, the denial of a motion for directed verdict of acquittal, though persuasively presented, is without any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize any rational *11trier of fact to find appellant guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Barlow v. State, 158 Ga. App. 500 (280 SE2d 899) (1981).
Decided May 20, 1987.
Edwin T. Cotton, District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.